                                                              JS-6
 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   DENNIS WAYNE HARDEMAN,                ) Case No. 5:17-cv-02174-DMG (JDE)
                                           )
12                     Petitioner,         )
                                           ) JUDGMENT
13                     v.                  )
                                           )
     J. SEXTON, Warden,                    )
14                                         )
                                           )
15                     Respondent.         )
                                           )
16                                         )
17
18         Pursuant to the Order Accepting Findings and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is denied and this action is
21   dismissed with prejudice.
22
23   DATED: December 26, 2019
24
25                                            ______________________________
26                                            DOLLY M. GEE
                                              United States District Judge
27
28
